Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 
The application has been amended as follows: claims 1, 3-4, 7-10, and 13-15 remain pending in the application and being examined below. 
Applicant has amended to claims and the specification to overcome the issue and the double patenting rejections as set forth in the previous office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim (s) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
An electric drive system as recited in claim 1 (first, “system” is generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for motorized movement of the specimen head”; and third, the generic placeholder is not modified by sufficient structure for performing the claimed function e.g., the term “electric drive” preceding “system” describes the function, not the structure of the system).
A control device as recited in claim 1 (first, “device” is generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for controlling the electric drive system and for processing signals of the sensor”; and third, the generic placeholder is not modified by sufficient structure for performing the claimed function e.g., the term “control” preceding “device” describes the function, not the structure of the device).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 3-4, 7-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heid (US 9606026) in view of  Yang et al (US 2013/0166072) hereinafter Yang.
Regarding claim 1, Heid shows a microtome (1, Figures 14 and 16), having a sectioning knife (4) and having a specimen head (a carriage 7 for carrying a specimen 6) movable relative to the sectioning knife (4); the microtome (1) comprising:
an electric drive system (Col. 10, lines 52-67 recites “addition to the drive with the handwheel 3 also a motorized drive of the cutting movement by a connection to a driving motor… an electrically working actuator… electrical wiring… electrical power”) for motorized movement of the specimen head (Figure 16);
a handwheel (3, Figure 16) coupled to the specimen head via a mechanical drivetrain (shafts 29, 12, the crank pin adjustment unit 22, a crank 18, Figure 16) comprising a crank mechanism (the shaft 29, the crank pin 18, and the crank pin adjustment unit 22), the handwheel being manually operable for moving the specimen head (Figure 16 and see Col. 10, lines 27-67 to Col. 11, lines 1-7 ); and
a control device (52, Figure 16 and Col. 10, lines 52-67) for controlling the electric drive system, the control device being configured to control the electric drive system to move the specimen head and to halt the specimen head (Col. 10, lines 52-67 “additionally a pulley 46 which is connected to the driving shaft 12 and which enables in addition to the drive with the handwheel 3 also a motorized drive of the cutting movement by a connection to a driving motor” that means the specimen head can be moved and stopped because it is adjustable).

Yang shows a similar microtome (100 or 200, Figure 1-4; there are two embodiments 100, 200, but most features of the embodiments relying in the claims are the same), having a sectioning knife (112) and a specimen head (105-107, Figure 1) movable relative to the sectioning knife (see Figure 1, an arrow 126), wherein the microtome comprises:
an electric drive system (110a, 110b, Figure 1) for motorized movement of the specimen head;
a sensor (an encoder, Para. 21 recites “control circuit 118 is connected to motor 110a via control lines 120 and is operable to control movement of vertical drive member 105 according to the electrical signal from the encoder”) for detecting the presence of the specimen head at a reference position (for an example, where a target position can be the start of a cutting process, as see in Figure 1, the holder 107 comes down to align with the blade 112 for cutting processing as also disclosed in Paras. 15 and 21); and
a control device (116, 118, Figure 1) for controlling the electric drive system and for processing signals of the sensor (Para. 21),
the control device being configured to control the electric drive system to move the specimen head (Para. 21) and to halt the specimen head in reaction to detection of  “the first vertical position … to begin a sample cutting operation”, as seen in Figure 2A, it is the target position or a position for cutting processing).
Yang shows that the sensor is configured to detect a dead center position of the crank mechanism (this encoder is configured to detect a dead center position or a highest angle of the hand wheel, Para. 40 “second encoder 464 may detect a position of motor 410 during the cutting operation” and see Figures 1 and 2A-B, the sample holder is a highest position).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the microtome of Heid to have a control unit with a sensor for detecting the presence of the specimen head at a reference position and for moving the specimen head and halting the specimen head in reaction to detection of the presence of the specimen head at the reference position, as taught by Yang, in order to allow to activate or trigger a motor for moving the specimen head relative to the knife.
Regarding claim 3, the modified microtome of Heid shows the sensor (encoder) being configured to detect a position of the handwheel (Paras. 21 and 40 of Yang).
Regarding claim 4, the modified microtome of Heid shows the sensor being a rotation-angle sensor (Para. 40 of Yang recites “encoder 461 then converts the angular position to an electrical representation).
Regarding claim 7, the modified microtome of Heid shows all of the limitations as stated above except a further sensor for detecting the presence of the specimen head in a position before the reference position.
before the reference position (emphasis added) (Figure 2B of Yang, this adjustment and alignment of the holder 207 before cutting process, Paras. 23-26).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the microtome of Heid to have a control unit with a further sensor for detecting the presence of the specimen head in a position before the reference position, as taught by Yang, in order to allow to the sample carried on the specimen head to be properly aligned with knife for cutting processing.
Regarding claim 8, the modified microtome of Heid shows the control device being configured to control the electric drive system to move the specimen head initially at a first speed (Para. 28 of Yang recites “faster speed… where cutting or sectioning of a sample is not performed” and, in reaction to detection of the presence of the specimen head at the position before the reference position, to move the specimen head at a second speed (Para. 28 of Yang recites “slower speed… during cutting or sectioning of the sample tends to provide higher quality sections) that is slower than the first speed.
Regarding claim 9, the modified microtome of Heid shows the control device being configured to carry out one or several functions after the specimen head is halted (as seen in Figure 2A of Yang, the cutting processing is performed and Para. 25 of Yang recites “once at this position, horizontal drive member 206 may move laterally (horizontally viewed) to cause a sample attached to sample holder 207 to contact sensor assembly 214 so that an orientation of the sample may be determined”).
Regarding claim 10, the modified microtome of Heid teaches a method for positioning a specimen head (see the discussion in claim 1 above) of a microtome at a reference position (a lower position or a target cutting position as discussed in claim 1 above), the method comprising:
moving the specimen head by means of an electric drive system relative to a sectioning knife of the microtome (see the discussion in claim 1 above);
detecting that the specimen head is at the reference position detected by means of a sensor, wherein the sensor detects a position of a handwheel coupled via a mechanical drivetrain to the specimen head, wherein the mechanical drivetrain is embodied as a crank mechanism, and wherein the sensor detects a dead center point of the mechanical drivetrain to detect that the specimen head is at the reference position (see the discussion in claims 1 and 3 above); and
halting the specimen head when the sensor detects that the specimen head is at the reference position (see the discussion in claim 1 above).
Regarding claim 13, the modified microtome of Heid teaches that the specimen head being moved by means of the electric drive system, relative to the sectioning knife of the microtome, initially at a first speed and then, as the reference position is approached, at a second speed that is slower than the first speed (see the discussion in claim 8 above for “faster speed…slower speed”).
Regarding claim 14, the modified microtome of Heid teaches a step of triggering one or several functions after the specimen head is halted (see the discussion in claim 9 above).
Regarding claim 15, the modified microtome of Heid teaches imaging of a specimen present on the specimen head is triggered after the specimen head is halted (Abstract recites “a surface orientation sensor may further be provided that is operable to sense an orientation of a surface of the sample held by the sample holder” and Para. 17 of Yang recites “optical and other sensing mechanisms are also suitable”, Para. 18 of Yang “adjusting or aligning”, and Para. 23 of Yang recites “the drive member is in a lowered position suitable for sensing an orientation of the sample”).
Response to Arguments
Applicant has amended to claims to differ the scope of the claimed invention, for example, in claim 1 recites “wherein the sensor is configured to detect a dead center position of the crank mechanism to detect the presence of the specimen head at the reference position” compared to the original claim 5 and in claim 10, it is broader compared to the original claims 10 and 12, therefore, Applicant’s arguments with respect to claims have been considered but are moot because the Heid’s reference showing a mechanical drivetrain including a crank mechanism. 
With regards to “a dead center position”, as the claim 1 is written, the phrase “wherein the sensor is configured to detect a dead center position of the crank mechanism to detect the presence of the specimen head at the reference position” (emphasis added), it is not clear  how the sensor is configured to detect the dead center of the handwheel or the crank mechanism. Yang’s reference recites (Para. 21 “handwheel 104 may be electrically connected to an encoder…The rotation of decoupled handwheel 104 may cause the encoder to deliver an electrical signal to control circuit 118. Control circuit 118 is connected to motor 110a via control lines 120 and is operable to control movement of vertical drive member 105 according to the electrical signal from the encoder”)in which means the encoder detects the angle of the handwheel or the crank mechanical to correspond to the position of the specimen head (Para. 40 recites “Rotation of handwheel 404 and in turn shaft 462 provides first encoder 461 with an angular position of handwheel 404… since positions of both handwheel 404 and motor 410 are known, control circuit 418 can ensure that the position of handwheel 404 corresponds to, and is in alignment with, the position of motor 410 during a cutting operation” and meet this phrase.
If Applicant believes that the claimed invention’s apparatus or method different from the prior art’s apparatus or method or needs to discuss the rejections above, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Art Unit 3724 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                                                                           
03/01/2022